      Case 3:20-cv-01126-W-LL Document 25 Filed 12/08/20 PageID.121 Page 1 of 4



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   PATRICK MENKE, et al.,                                Case No.: 20cv1126-W-LL
12                                       Plaintiffs,
                                                           ORDER GRANTING IN PART AND
13   v.                                                    DENYING IN PART JOINT MOTION
                                                           TO AMEND SCHEDULING ORDER
14   JAGUAR LAND ROVER
     NORTHAMERICA, LLC, et al.,
15                                                         [ECF No. 23]
                                       Defendants.
16
17
18          Currently before the Court is the Parties’ “Joint Motion to Amend Scheduling
19   Order.” ECF No. 23. The Parties request that the Court continue all remaining pre-trial
20   deadlines in this case by 120 days. Id. at 2. In support, the Parties state that they have
21   been “diligently working together to coordinate the repair of Plaintiff’s vehicle” since the
22   Court’s Early Neutral Evaluation on September 14, 2020 and “said repairs were
23   originally set to commence in early November.” Id. However, one of the Plaintiffs was
24   out of town through November 16, 2020 traveling, became ill afterwards, and self-
25   quarantined. Id. In light of the above, the Parties state that they are “still working to
26   coordinate” the repair of Plaintiffs’ vehicle and expect it to take approximately three
27   weeks once commenced, after which additional time will be necessary to determine if the
28   repairs are to Plaintiffs’ satisfaction. Id.

                                                       1
                                                                                20cv1126-W-LL
      Case 3:20-cv-01126-W-LL Document 25 Filed 12/08/20 PageID.122 Page 2 of 4



1          Once a Rule 16 scheduling order is issued, the dates set forth therein may be
2    modified only “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4);
3    see also ECF No. 17 at 8 (stating that the Court will not modify the dates and times set
4    forth in the Scheduling Order “except for good cause shown.”). The Rule 16 good cause
5    standard focuses on the “reasonable diligence” of the moving party. Noyes v. Kelly
6    Servs., 488 F.3d 1163, 1174 n.6 (9th Cir. 2007). Essentially, “the focus of the inquiry is
7    upon the moving party’s reasons for seeking modification.” Johnson v. Mammoth
8    Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
9          Here, the Court does not find good cause to grant the extension as requested. While
10   the Court appreciates Parties’ substantial efforts to informally resolve the case since the
11   Court’s Early Neutral Evaluation Conference, discovery in this action has not been
12   stayed. The Parties’ Joint Motion does not mention what discovery—if any—the Parties
13   have thus far conducted and what discovery remains. The Court is confident the Parties
14   will be able to engage in efforts to informally resolve this case, while also simultaneously
15   diligently completing discovery, so as not to further delay this case should settlement
16   efforts prove unsuccessful. Finally, the Court is unclear as to why repairs to Plaintiffs’
17   vehicle have not yet commenced. The Court notes during the attorneys-only telephonic
18   status conference held on November 23, 2020 [ECF No. 22], the Parties represented that
19   Plaintiffs’ vehicle could be brought to the repair facility by another individual or be
20   towed there. The Court advises the Parties to expedite this process to the extent possible.
21         Despite the above, the Court does find it appropriate grant a shorter continuance to
22   accommodate Plaintiff’s unavailability, illness, and ensuing self-quarantine, and the
23   amount of time necessary for Defendants to complete its repair efforts.
24   ///
25   ///
26   ///
27   ///
28

                                                  2
                                                                               20cv1126-W-LL
      Case 3:20-cv-01126-W-LL Document 25 Filed 12/08/20 PageID.123 Page 3 of 4



1          For these reasons, Court GRANTS IN PART and DENIES IN PART the Parties’
2    Joint Motion as follows:
3
4
                                        Current Date               New Date
5
         Fact Discovery Deadline      January 14, 2021          March 15, 2021
6
           Expert Designations        February 12, 2021         April 13, 2021
7
           Supplemental Expert        February 26, 2021         April 27, 2021
8
              Designations
9
            Expert Disclosures         March 26, 2021            May 25, 2021
10
              Rebuttal Expert           April 9, 2021            June 8, 2021
11             Disclosures
12           Expert Discovery           May 10, 2021              July 9, 2021
13
             Pretrial Motions           June 10, 2021           August 9, 2021
14
          Mandatory Settlement       September 7, 2021 at   October 26, 2021 at 1:30
15            Conference                  1:30 p.m.                  p.m.
16        Mandatory Settlement         August 30, 2021         October 18, 2021
17         Conference Briefs
18          Pretrial Disclosures     September 13, 2021        November 8, 2021
19       Notice of Willingness to    September 13, 2021        November 8, 2021
           Engage in Further
20
         Settlement Conference
21
           Local Rule 16.1(f)(4)     September 20, 2021       November 15, 2021
22            Requirements
23        Proposed Pretrial Order    September 27, 2021       November 22, 2021
24       Lodging of Pretrial Order     October 4, 2021        November 29, 2021
25
           Informal Letter Briefs     October 13, 2021         December 8, 2021
26
            Pretrial Conference      October 18, 2021 at     December 13, 2021 at
27                                       10:30 a.m.              10:30 a.m.
28

                                              3
                                                                         20cv1126-W-LL
      Case 3:20-cv-01126-W-LL Document 25 Filed 12/08/20 PageID.124 Page 4 of 4



1          All other requirements remain as set. See ECF No. 17. The Parties are advised
2    that no further extensions will be granted absent exceptional circumstances.
3          IT IS SO ORDERED.
4
5    Dated: December 8, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                                         20cv1126-W-LL
